[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 28, 2005
                              No. 04-15112                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 04-00077-CR-T-26-MSS

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                   versus

JUAN PABLO FERRIN GARCES,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (July 28, 2005)

Before BIRCH, BLACK and PRYOR, Circuit Judges

PER CURIAM:

     Scott M. McCluskey, counsel for Juan Pablo Ferrin Garces, has moved to
withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Garces’s conviction and sentence are AFFIRMED.




                                          2